     Case 2:20-cv-02890-TJH-MRW Document 1 Filed 03/27/20 Page 1 of 6 Page ID #:1



 1   Amy L. Bennecoff Ginsburg (275805)
     Kimmel & Silverman, P.C.
 2
     30 East Butler Pike
 3   Ambler, PA 19002
     Telephone: 215-540-8888
 4   Facsimile: 215-540-8817
 5   aginsburg@creditlaw.com
     Attorney for Plaintiff
 6
 7
 8
                      UNITED STATES DISTRICT COURT
 9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11                             )           Case No.:
     TOMMIE DONALDSON,         )
12                             )           COMPLAINT FOR DAMAGES
13            Plaintiff,       )           1. VIOLATION OF THE
                               )           TELEPHONE CONSUMER
14         v.                  )           PROTECTION ACT, 47 U.S.C. §
                               )           227
15
     CAPITAL ONE BANK (U.S.A.),)
16   N.A.,                     )           JURY TRIAL DEMANDED
                               )
17              Defendant.     )
18                             )

19                                  COMPLAINT
20         TOMMIE DONALDSON (“Plaintiff”), by and through his attorneys,
21
     KIMMEL & SILVERMAN, P.C., alleges the following against CAPITAL ONE
22
     BANK (U.S.A.), N.A. (“Defendant”):
23
24
25
26
27                                    -1-
28                           PLAINTIFF’S COMPLAINT
     Case 2:20-cv-02890-TJH-MRW Document 1 Filed 03/27/20 Page 2 of 6 Page ID #:2



 1                                    INTRODUCTION
 2         1.     Plaintiff’s Complaint is based on the Telephone Consumer Protection
 3
     Act (TCPA), 47 U.S.C. § 227.
 4
 5                             JURISDICTION AND VENUE
 6
           2.     This Court has subject-matter jurisdiction over this action under 28
 7
     U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising
 8
 9   under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S.

10   368, 386-87 (2012) (confirming that the United States district courts have federal-
11
     question subject-matter jurisdiction under 28 U.S.C. § 1331 to hear private civil suits
12
     under the TCPA).
13
14         3.     This Court has personal jurisdiction over Defendant because Defendant

15   regularly conducts business in the State of California and because the occurrences
16
     from which Plaintiff’s cause of action arises took place and caused Plaintiff to suffer
17
     injury in the State of California.
18
19         4.     Venue is proper under 28 U.S.C. § 1391(b)(2).
20
                                           PARTIES
21
22         5.     Plaintiff is a natural person residing in Los Angeles, California 90002.

23         6.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
24
           7.     Defendant is a business entity with a principal place of business at
25
     1680 Capital One Drive, McLean, Virginia 22101.
26
27                                        -2-
28                               PLAINTIFF’S COMPLAINT
     Case 2:20-cv-02890-TJH-MRW Document 1 Filed 03/27/20 Page 3 of 6 Page ID #:3



 1         8.     Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).
 2
           9.     Defendant acted through its agents, employees, officers, members,
 3
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
 4
 5   representatives, and/or insurers.

 6
                                FACTUAL ALLEGATIONS
 7
           10.    Plaintiff has a cellular telephone number.
 8
 9         11.    Plaintiff has only used this phone number as a cellular telephone.
10         12.    Defendant placed repeated harassing telephone calls to Plaintiff on his
11
     cellular telephone.
12
13         13.    Defendant contacted Plaintiff using an automated telephone dialing

14   system and/or pre-recorded voice.
15
           14.    Plaintiff knew that Defendant’s calls were automated calls as the calls
16
     would start with a pause or delay before being connected with Defendant’s live
17
18   representatives.

19         15.    Plaintiff knew the calls were coming from Defendant because the
20
     persons and/or recordings on the line stated the company’s name.
21
           16.    Within the first few calls, Plaintiff told Defendant he did not wish to be
22
23   contacted.
24         17.    Defendant heard and acknowledged Plaintiff’s instruction to stop
25
     calling.
26
27                                        -3-
28                               PLAINTIFF’S COMPLAINT
     Case 2:20-cv-02890-TJH-MRW Document 1 Filed 03/27/20 Page 4 of 6 Page ID #:4



 1           18.   Once Defendant was informed that its calls were unwanted and that
 2
     Plaintiff wanted it to stop calling, its continued calls could have served no lawful
 3
     purpose.
 4
 5           19.   Despite Plaintiff’s clear demand to refrain from contacting him,

 6   Defendant persisted in calling Plaintiff multiple times a week through to late January
 7
     2018.
 8
             20.   Defendant’s incessant calls were bothersome, disruptive and frustrating
 9
10   for Plaintiff to endure.
11
                                    COUNT I
12
                          DEFENDANT VIOLATED THE TCPA
13
             21.   Plaintiff incorporates the forgoing paragraphs as though the same were
14
     set forth at length herein.
15
16           22.   The TCPA prohibits placing calls using an automatic telephone dialing
17   system or automatically generated or prerecorded voice to a cellular telephone
18
     without the prior express consent of the called party, except where the call is made
19
20   for emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

21           23.   Defendant initiated repeated calls to Plaintiff’s cellular telephone.
22
             24.   Defendant initiated these calls to Plaintiff using an automatic telephone
23
     dialing system.
24
25
26
27                                          -4-
28                                 PLAINTIFF’S COMPLAINT
     Case 2:20-cv-02890-TJH-MRW Document 1 Filed 03/27/20 Page 5 of 6 Page ID #:5



 1          25.    Defendant’s calls to Plaintiff’s cellular telephone were not made with
 2
     Plaintiff’s prior express consent.
 3
            26.    Defendant’s calls to Plaintiff’s cellular telephone were not made for
 4
 5   emergency purposes.

 6          27.    Defendant’s conduct violated the TCPA by placing repeated calls using
 7
     an automatic telephone dialing system voice to Plaintiff’s cellular telephone.
 8
            28.    The TCPA provides that where a defendant willfully or knowingly
 9
10   violated the TCPA or regulations prescribed thereunder, the Court may impose treble
11   damages. 47 U.S.C. § 227(b)(3).
12
            29.    When Defendant called Plaintiff in around January 2018, it knew no
13
14   later than Plaintiff’s first instruction to stop calling that it did not have prior express

15   consent to call Plaintiff.
16          30.    Defendant’s violation of the TCPA was therefore either willful or
17
     knowing starting from the date of Plaintiff’s first instruction to stop calling.
18
19          31.    As a result of the above violations of the TCPA, Plaintiff has suffered

20   the losses and damages as set forth above, entitling Plaintiff to an award of statutory,
21
     actual and treble damages.
22
23
24          WHEREFORE, Plaintiff, TOMMIE DONALDSON, respectfully prays for a

25   judgment as follows:
26
27                                         -5-
28                                PLAINTIFF’S COMPLAINT
     Case 2:20-cv-02890-TJH-MRW Document 1 Filed 03/27/20 Page 6 of 6 Page ID #:6



 1                 a)      All actual damages Plaintiff suffered (as provided under 47
 2
                           U.S.C. § 227(b)(3)(A));
 3
                   b)      Statutory damages of $500.00 per violative telephone call (as
 4
 5                         provided under 47 U.S.C. § 227(b)(3)(B));

 6                 c)      Treble damages of $1,500.00 per violative telephone call (as
 7
                           provided under 47 U.S.C. § 227(b)(3));
 8
                   d)      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3)); and
 9
10                 e)      Any other relief this Honorable Court deems appropriate.
11
12
                                  DEMAND FOR JURY TRIAL
13
14          PLEASE TAKE NOTICE that Plaintiff, TOMMIE DONALDSON, demands

15   a jury trial in this case.
16                                              Respectfully submitted,
17
18      DATED: 3-27-2020                        By: /s/ Amy Lynn Bennecoff Ginsburg
19                                              Amy Lynn Bennecoff Ginsburg, Esq.
                                                (275805)
20                                              Kimmel & Silverman, P.C.
                                                30 East Butler Pike
21
                                                Ambler, PA 19002
22                                              Telephone: (215) 540-8888
                                                Facsimile (215) 540-8817
23                                              Email: aginsburg@creditlaw.com
24                                              Attorney for Plaintiff

25
26
27                                          -6-
28                                 PLAINTIFF’S COMPLAINT
